September 03, 2004


Mr. W. Wendell Hall
Fulbright & Jaworski  L.L.P.
300 Convent Street, Suite 2200
San Antonio, TX 78205-3792
Mr. Levon G. Hovnatanian
Martin Disiere Jefferson & Wisdom, L.L.P.
808 Travis, Suite 1800
Houston, TX 77002

RE:   Case Number:  02-0648
      Court of Appeals Number:  13-02-00334-CV
      Trial Court Number:  C-1097-01-E

Style:      IN RE  AIU INSURANCE COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinions  in
the above-referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Honorable Juan R.   |
|   |Partida             |
|   |Ms. Pauline G.      |
|   |Gonzalez            |
|   |Ms. Cathy Wilborn   |